DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 11/2/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the applicant is “using” spaced apart weld seams to adjust a collapse force.  Accordingly, for the purposes of examination the broadest reasonable interpretation has been applied.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2007/0163778A1) (hereafter Wheeler) in view of Kiess et al. (US 2017/0009536A1) (hereafter Kiess).
With respect to claim 1, Wheeler teaches a method of manufacturing a centralizer (10) having a plurality of blades (20) comprising: welding the plurality of blades (20) to a tubular body (12) (figures; paragraph 32; and claim 23).
With respect to claim 1, Wheeler does not teach cutting the plurality of blades from a metal sheet; and hardening the plurality of blades using a heat treatment process.  
However, Kiess teaches cutting a plurality of blades (bow springs) from a metal sheet (paragraphs 4, 6, 10, and 32); and heat treating the centralizer during or at the end of the process (paragraph 32).  While, Nutley teaches heat treating to adjust the hardness of the material used to form the centralizer (paragraph 33).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the cutting process of Kiess in the process of Wheeler in order to form blades of the desired shape.  In addition, at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the heat treating process of Nutley in the 
With respect to claims 5 and 6, Kiess teaches wherein welding the plurality of blades comprises using a plurality of spaced apart weld seams to attach each blade to the tubular body (paragraphs 32, 36, and 38). Note that the seam welding process of Kiess would intrinsically control the collapse force.
With respect to claims 7 and 9, Kiess teaches wherein the plurality of blades comprise a steel alloy (plain carbon steel) material having a carbon equivalent content in a range from 0.2 to 0.6 (note that plain carbon steel intrinsically has a carbon range from 0.2 to 0.6) (paragraph 32). 

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler and Kiess as applied to claims 1 and 5-7 above, and further in view of Baldridge (US 5,697,442).
With respect to claims 2 and 8, Wheeler and Kiess do not teach wherein the plurality of blades comprise a hollow blade. However, Baldridge teaches wherein the plurality of blades comprise a hollow blade (figures; and column 5, lines 11-20).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the hollow blades of Baldridge in the collective process of Wheeler and Kiess in order to form a fluid passage in the blade.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler and Kiess as applied to claim 1 above, and further in view of Kumagai (US 2007/0228192A1 (hereafter Kumagai).
With respect to claims 3-4, Wheeler and Kiess do not teach wherein hardening the plurality of blades comprises using a first heat treatment to increase the plurality of blades to a first hardness; and wherein hardening the plurality of blades comprises using a second heat treatment to decrease the plurality of blades to a second hardness. 
However, Kumagai teaches wherein hardening the plurality of blades comprises using a first heat treatment to increase the plurality of blades to a first hardness (claims 13 and 17); and wherein hardening the plurality of blades comprises using a second heat treatment to decrease the plurality of blades to a second hardness (claims 13 and 17).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the first and second heat treating step of Kumagai in the collective process of Wheeler and Kiess in order to selectively harden and soften certain regions of the assembly.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler and Kiess as applied to claim 1 above, and further in view of JP 95-041338A (hereafter JP ‘338).

At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the mechanical forming of JP ‘338 in the collective process of Wheeler and Kiess in order to form accurately form a blade of the desired shape.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler and Kiess as applied to claim 1 above, and further in view of Buytaert et al. (US 2014/0096888A1) (hereafter Buytaert).
With respect to claim 11, Wheeler and Kiess do not teach cutting the tubular body is cut from a second metal sheet and rolling the cut second metal sheet into a tubular shape.  However, Buytaert teaches cutting the tubular body is cut from a second metal sheet and rolling the cut second metal sheet into a tubular shape (figures).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the roll forming of Buytaert in the collective process of Wheeler and Kiess in order to accurately form the tube of Wheeler in the desired shape.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/KILEY S STONER/            Primary Examiner, Art Unit 1735